DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.
 
Response to Amendment
The amendment filed on February 16, 2021 has been entered.
Claims 1-21 are pending.
Claims 1, 11, and 21 have been amended.
Claims 1-21 are rejected.


	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, 11, and 21,
The claims all recite “wherein the plurality of users in the social group select each of the plurality of media content items included in the media channel.”  The limitation is interpreted as claiming that the media channel has multiple content items, and that the users in the social group select all of the content items in the media channel, which is the apparent meaning of the phrase “select each of the plurality of media content items.”  However, this subject matter does not appear to be taught in any portion of the specification.  Applicant asserts that paragraphs [0062] – [0064] and Figs. 9A-10B teach the subject matter.  Figs. 9A-10B are extremely simplistic and each one merely shows a box labeled as public or private social group media content pointing to another box labeled as a public or private media channel.  Thus, the diagrams merely 
Therefore, the private media channel 904 (e.g., associated with a media sharing service) can be generated based on the media content 902 generated by the private social circle or the private social community (e.g., associated with the social networking service). For example, only individuals (e.g., users) associated with the private social circle or the private social community that generated the media content 902 can access and/or augment the media channel 904. As such, a private social circle or a private social community can be employed to create a private media channel that is generated, organized and/or augmented by a select group of individuals (e.g., a select group of users, a select group of members, a select group of account holders, etc.). Specification, paragraph [0062], Emphasis added.

Therefore, the public media channel 914 (e.g., associated with a media sharing service) can be generated based on the media content 912 generated by the private social circle or the private social community (e.g., associated with the social networking service). For example, individuals (e.g., users) associated
With the private social group that generated the media content 912 and/or individuals (e.g., users) not associated with the private social group that generated the media content 912 can access and/or augment the media channel 914. As such, a private social circle or a private social community can
be employed to create a public media channel that is generated, organized and/or augmented by a select group of individuals (e.g., a select group of users, a select group of members, a select group of account holders, etc.). Specification, paragraph [0063], Emphasis added.

For example, any individual (e.g., user, member, account holder, etc.) associated with a social networking service and/or a media sharing service can access and/or augment the media channel 1004. As such, a public social group can be employed to create a private media channel that is generated, organized and/or augmented by the public social group, but only select individuals (e.g., select users, select members, select account holders, etc.) can view media content associated with the media channel 1004. Specification, paragraph [0064], Emphasis added.

It is apparent that none of the above paragraphs imply that all content items in the media channel, or as claimed “each of the plurality of media content items” are 
Regarding Claims 12-10, and 12-20,
Because the claims depend from rejected base Claims 1 and 11, they are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-12, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Belyaev et al. (US 2014/0282656, hereinafter referred to as Belyaev) in view of Lentzitzky (US 2013/0246530, hereinafter referred to as Lentzitzky), and further in view of Moran et al. (US 2014/0223464, hereinafter referred to as Moran).
Regarding claims 1, 11, and 21,
Belyaev teaches: 
“A system for presenting media content, the system comprising: a memory; and a hardware processor that, when executing computer executable instructions stored in the memory, is configured” (paragraph [0165]). [The system comprises a computing device configured to implement one or more embodiments, and the computing device includes at least one processing unit and memory.]
A non-transitory computer-readable medium containing computer executable instructions” (paragraph [0164]). [Computer readable instructions are distributed via computer readable media.]
“wherein the social group includes a plurality of users” (paragraph [0107]; fig. 4, elements 410, 412, 428). [The social group component 428 is configured to receive a request from different mobile devices to communicate the video content from the plurality of media sources; for example, the mobile device 412 could communication request for joining, subscribing, accessing the personalized video channel that has been configured and controlled by the mobile device 410, and in this manner, select groups of users and/or mobile devices that can access configured personalized video channels.]  (Note: The “plurality of users” are the members of the social group.)
“receiving, from a user device associated with a user included in the plurality of users associated with the social group, a request to add a media content item to the media channel” (paragraph [0060]). [The personalized video channel can be published and enabled via a social network to be configured with multiple various media sources as they are dynamically identified, and then enable the channel to be published, so that other viewers/users can receive requests and accept request for other viewers to view the same configured video content from various media.]  (Note: The social network includes “plurality of users” and the enabling of the media channel and subsequent acceptance of the requests for other viewers to view the content is equivalent to “receiving a request to add a media content item to the media channel.”) 
“in response to receiving the request to add the media content item to the media channel, adding the media content item to the media channel” (paragraphs [0033], adding the media content item to the media channel.”)
“causing the page associated with the social group to be updated to include the added media content item” (paragraphs [0033], [0076]). [The modification component of the device can modify the video content and media sources ([0033]). The primary user can have dynamic video content from multiple different media sources at user defined scheduled times and interact dynamically via the user profile with updated content ([0076]).]  (Note: The dynamic interaction with updated content is equivalent to “equivalent to “adding the media content item to the media channel.”).”)
Belyaev does not teach:
“generating a page associated with a social group for presenting a media channel, wherein the media channel includes a plurality of media content items.”
“wherein the plurality of users in the social group select each of the plurality of media content items included in the media channel.”

“generating a page associated with a social group for presenting a media channel, wherein the media channel includes a plurality of media content items” (paragraphs [0056], [0057], [0080], [0079]). [Playlists of streamed content are provided to any group member of any subscribed social group, and are published publicly or presented to particular members selected manually or automatically based upon preferences and content choices ([0056]).  Content is identified by reference to a media channel ([0057]).   Filtering and recommendation of the television social functionality categories are controlled by a user preference profile, generated by a software package running on the client terminal processor with a preference profile reflecting the categories and preferences of viewing and indicating potential desired product or service for the user; the product/service offering streamed to the client terminal are filtered or adjusted to suit user preference profiles to meet social functionality preferences ([0080]).   The media renderer comprises a plurality of connector ports which are connected to a number of media sources ([0079]).] (Note: The playlists presented to members of a social group and the content is disclosed as being for a media channel, therefore are equivalent to “generating a page associated with a social group for presenting a media channel.” That subject matter is also taught by the creation of the recommendations based on social functionality of the users, as disclosed in paragraph [0080]. Finally, the fact that the media renderer is connected to a number of media sources teaches that the resulting channel “includes a plurality of media content items.”)
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Moran teaches:
“wherein the plurality of users in the social group select each of the plurality of media content items included in the media channel” (paragraphs [0012], [0044], [0078]).  [Media content is provided to a social network provider to update a respective user profiles ([0012]). The media content item is a broadcasted content, and the automatically identifying a media content item comprises detecting a currently presented channel on the client terminal ([0044]).  The method comprises receiving a request to establish a multi participant video session between a plurality of participants of a plurality of camera enabled client terminals which are connected to a network, delaying the initiation of the multi participant video session until a presence indication indicative of a presence of one of the plurality of participants in a space imaged by a respective the camera enabled client terminal is received from each one of the plurality 
Because Belyaev, Lentzitzky, and Moran all teach systems for creating media channels, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the combined system of Belyaev and Lentzitzky, the ability to require each user to view each content item , as taught by Moran, and such inclusion would have provided the ability to show each critical content item to every user, and would have been consistent with the rationale of using known technique to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 2 and 12,
Belyaev in view of Lentzitzky and further in view of Moran teaches all the limitations of parent Claims 1 and 11.
Belyaev teaches:
“the page associated with the social group is a chat interface associated with the social group” (paragraph [0107]; fig. 4, element 428). [The social group component 428 is configured to receive a request from different mobile devices to communicate the video content from the plurality of media sources, and while a video chat occurs, stored page associated with the social group” since it is set up to interact with users, and is also used as a “chat interface.”)
Regarding Claims 4 and 14,
Belyaev in view of Lentzitzky and further in view of Moran teaches all the limitations of parent Claims 1 and 11.
Belyaev teaches:
“wherein each of the plurality of users in the social group is associated with a certain range of a location” (paragraphs [0107], [0069]). [The social group component is configured to receive a request from different mobile devices to communicate the video content from the plurality of media sources ([0107]).  The user profile data includes a set of behavioral data representing user control inputs related to the video content that can include at least one of purchasing date, viewing data, search data, purchase data, and location data ([0069]).]  (Note: The location of each social group user is part of the user profile.)
Regarding Claims 5 and 15,
Belyaev in view of Lentzitzky and further in view of Moran teaches all the limitations of parent Claims 4 and 14.
Belyaev teaches:
“determining location information associated with users associated with the social group, wherein the plurality of users in the social group are provided with access to the media channel presented in the page based on the location information” (paragraphs [0107], [0069], [0094]). [The social group component is configured to receive a request from different mobile devices to communicate the video content from the plurality of media sources ([0107]).  The user profile data includes a set of behavioral data representing user control inputs related to the video content that can include at least one of purchasing date, viewing data, search data, purchase data, and location data ([0069]).  The available video content and media sources can vary depending upon location, access, subscription services that a mobile device has access to, as well as web feed subscriptions, social networks, and memberships to video content over a network or other connection ([0094]).]  (Note: The location of each social group user is part of the user profile, and access to the content is based on location.) 
Regarding Claims 6 and 16,
Belyaev in view of Lentzitzky and further in view of Moran teaches all the limitations of parent Claims 5 and 15.
Belyaev teaches:
“wherein the location information includes a wireless communications network” (paragraph [0094]). [The available video content and media sources can vary depending upon location, and the plurality of media sources can generate open source data for at least one wireless broadcast channel.]
Regarding Claims 7 and 17,
Belyaev in view of Lentzitzky and further in view of Moran teaches all the limitations of parent Claims 1 and 11.
Belyaev teaches:
wherein access to the media channel presented in the page associated with the social group is based on membership in the social group” (paragraphs [0094]). [The available video content and media sources can vary depending upon location, access, subscription services that a mobile device has access to, as well as web feed subscriptions, social networks, and memberships to video content for at least one wireless or wired broadcast channel, the broadcast channel, and/or one of the media sources from which video content originates.] (Note: Access to the information is based on membership to the video content.)
Regarding Claims 8 and 18, 
Belyaev in view of Lentzitzky and further in view of Moran teaches all the limitations of parent Claims 1 and 11.
Belyaev teaches:
“wherein the media content item added to the media channel by the user device was generated by the user device” (paragraph [0061]; fig. 2, elements 104, 107, 206). [The interaction component 206 of the computing device 104 is configured to interact with a client device viewing the personalized video channel 107 by an interactive mechanic that generates at least one of a voice, a video character or image, a text and/or a phrase via the personalized video channel.]  (Note: The user device’s interaction component allows the user to generate content items.)
Regarding Claims 9 and 19,
Belyaev in view of Lentzitzky and further in view of Moran teaches all the limitations of parent Claims 1 and 11.
Belyaev teaches:
wherein causing the page to be updated to include the added media content item comprises attribution of the addition of the media content item to the media channel to the user associated with the user device” (paragraphs [0033], [0061]; fig. 2, elements  107, 116, 118). [The system aggregates video content into personalized communication channels that are configured independently according to user profile data, and a subset of the user profile data for one or more different users, such as children, friends, or family, a user's likes and dislikes for timing, content and/or source of content for each personalized channel ([0033]). The profiling component 116 obtains user profile data to configure the control component 118, which receives a user preference for generating a character, such as a cartoon character, a virtual character as a graphic simulation of the parent or the user, an avatar and/or some other embodied/interface agent that can be communicated via the personalized video channel 107 to one or more viewing client devices ([0061].]  (Note: The user profile data discloses the “user associated with the user device,” and the generation of a character or avatar communicated via the video channel is equivalent to “attribution of the addition of the media content item to the media channel.”)
Regarding Claims 10 and 20,
Belyaev in view of Lentzitzky and further in view of Moran teaches all the limitations of parent Claims 1 and 11.
Belyaev teaches:

 “wherein transmitting a notification that the page associated with the social group has been updated to include the added media content item to a second user device associated with a second user included in the plurality of users of the social group” (paragraphs [0043], [0054]; fig. 2, element 107). [The content can be monitored for updated content, including from social network feeds, and the user is notified of, and then selects any number of options to configure the channel 107 ([0043]). The personalized video channel 107 can then operate to be subscribed to, viewed at certain times, and/or freely available to other client devices ([0054]).] 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Belyaev et al. (US 2014/0282656, hereinafter referred to as Belyaev) in view of Lentzitzky (US 2013/0246530, hereinafter referred to as Lentzitzky), further in view of Moran et al. (US 2014/0223464, hereinafter referred to as Moran), and further in view of Chaudhuri et al. (US 2013/0086079, hereinafter referred to as Chaudhuri).
Regarding Claims 3 and 13,
Belyaev in view of Lentzitzky and further in view of Moran teaches all the limitations of parent Claims 1 and 11.
Belyaev teaches:
“wherein the page associated with the social group is a private … video chat between the plurality of users in the social group” (paragraph [0107]). [The social group component allows select groups of users and/or mobile devices to access configured personalized video channels to be interactive with personal videos regardless of location, and while a video chat occurs, stored video can also be generated to recap events, such as a baby's first steps or a birthday.]  (Note: Belyaev discloses the ability for people in private social groups to video chat, and although the chats are clearly 
Belyaev does not teach:
“asynchronous video chat.”
Chaudhuri teaches:
“asynchronous video chat” (paragraph [0024]). [A message can take the form of an asynchronous communication, including real-time communication such as Microsoft Communicator, any text-based chat application, Apple FaceTime or other video chat, or any other means of communication.]
Because both Belyaev and Chaudhuri teach systems for creating user profiles for social groups, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Belyaev disclosure, video chats over asynchronous communications, as taught by Chaudhuri, and such inclusion would have provided a common communication method, and would have been consistent with the rationale of using known technique to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Response to Arguments
Applicant's arguments filed February 16, 2021 (see pages 6-9) have been fully considered but they are not persuasive. 
Applicant presents the following summary reply (see page 6) :

The Examiner's rejections are respectfully traversed. Applicant's silence (except as set forth herein) with regard to the Examiner's rejections of the dependent claims constitutes a recognition by applicant that the rejections are moot based on applicant's amendment and/or remarks relative to the independent claim from which the dependent claims depend.
The current Office Action points out that the amended subject matter of Claims 1, 11, and 21 is not supported by the specification, and therefore, the rejections have been sustained.
Regarding the rejections under 35 U.S.C. § 103, Applicant argues (see pages 6-8) as follows:
The independent claims were rejected under 35 U.S.C. § 103 as allegedly being unpatentable over the proposed combination of Belyaev and Lentzitzky.
Applicant's independent claim 1 is directed to a method for presenting media content, and includes:
generating a page associated with a social group for presenting a media channel, wherein the media channel includes a plurality of media content items, wherein the social group includes a plurality of users, and wherein the plurality of users in the social group select each of the plurality of media content items included in the media channel;
receiving, from a user device associated with a user included in the plurality of users of the social group, a request to add a media content item to the media channel;
in response to receiving the request to add the media content item to the media channel, adding the media content item to the media channel; and
causing the page associated with the social group to be updated to include the added media content item.
(Emphasis added).
Applicant respectfully submits that independent claim 1 has been amended to recite the feature of "generating a page associated with a social group for presenting a media channel, wherein the media channel includes a plurality of media content items, wherein the social group includes a plurality of users, and wherein the plurality of users in the social group select each of the plurality of media content items included in the media channel." Support for the 
In rejecting independent claim 1, although the Examiner correctly acknowledged that Belyaev does not teach "generating a page associated with a social group for presenting a media channel, wherein the media channel includes a plurality of media content items," the Examiner asserted that Lentzitzky discloses this feature. (Office Action, page 5). In particular, in the Advisory Action, the Examiner states that paragraph [0054] of Lentzitzky specifically discloses that members belong to social groups in stating that "[p]laylist follow-up functionality may provide any group member of any subscribed social group, to create and publish playlists of streamed content." (Advisory Action, page 4; emphasis in original.)
Applicant respectfully submits, however, that Lentzitzky does not disclose or suggest the amended feature of "generating a page associated with a social group for presenting a media channel, ... wherein the plurality of users in the social group select each of the plurality of media content items included in the media channel." Rather, as stated by the Examiner, Lentzitzky merely describes playlist follow-up functionality that may provide "any group member of any subscribed social group[] to create and publish playlists of streamed content." (Lentzitzky, paragraph [0054].) That is, as described in paragraph [0043] of Lentzitzky, Lentzitzky is concerned with providing "a mode of operation [that] enable[es] users to follow viewing preferences of social contacts while using a media Tenderer in a social context." (Lentzitzky, paragraph [0043].) In particular, "[t]he published playlist may provide live follow-up of television viewing preferences of a social member at a specific time of the day and a specific television channel." {Id.) This is clearly very different from "generating a page associated with a social group for presenting a media channel," where "the plurality of users in the social group select each of the plurality of media content items included in the media channel," as recited in applicant's amended independent claim 1.
Thus, for at least these reasons, the proposed combination of Belyaev and Lentzitzky fails to disclose or suggest the method of independent claim 1. Independent claim 1 is, therefore, allowable.
Similarly, independent claims 7 and 13, which contain features similar to independent claim 1, are also not disclosed or suggested by the proposed combination of Belyaev and Lentzitzky for at least the same reasons that independent claim 1 is not disclosed or suggested.
Finally, claims 2-6, 8-12, and 14-18, each of which depends from one of independent claims 1, 7, and 13, are allowable for at least the same reasons that corresponding independent claims 1, 7, and 13 are allowable.
Accordingly, applicant respectfully requests that the rejection of claims 1-18 under 35 U.S.C. § 103 be withdrawn.
Examiner respectfully disagrees. First, the new subject matter added to the independent claims does not appear to be supported by the paragraphs and figures of the specification relied upon by Applicant, and the claims are therefore rejected under  35 U.S.C. § 112(a).  Furthermore, taking that subject matter into consideration pursuant to achieving compact prosecution, independent Claims 1, 11, and 21 are currently 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454